Case 1:19-cr-00800-VM Document 28 Filed 06/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 19 CR 800 (VM)

-against-
ORDER
DAWDA JENG,

Defendant.

VICTOR MARRERO, U.S.D.J.:

By letter dated June 7, 2020, the parties jointly request a
three-month adjournment of the status conference currently
scheduled for June 19, 2020, and the exclusion of the adjourned
time pursuant to the Speedy Trial Act. Accordingly, the status
conference currently scheduled for June 19, 2020 is hereby
rescheduled to Friday, September 18, 2020 at 10:45 a.m.

It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice, and to ensure the safety and
health of all parties. The value of this exclusion outweighs the
best interests of the defendant and the public to a speedy
trial. This order of exclusion of time is made pursuant to 18

U.S.C. § 3161 (h) (7) (B) (i).

SO ORDERED:

Dated: New York, New York
08 June 2020

 

U.8.De0%
